
	
		III
		112th CONGRESS
		1st Session
		S. RES. 272
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2011
			Mr. Pryor (for himself,
			 Mr. Boozman, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating November 1, 2011, as
		  National Jobs Day.
	
	
		Whereas people in the United States want to work and
			 contribute to the national economy;
		Whereas the national unemployment rate in the United
			 States remains stubbornly above 9 percent;
		Whereas the Office of Management and Budget Fiscal Year
			 2012 Mid-Session Review of the Budget projects that the unemployment rate may
			 stay above 8.3 percent in 2012;
		Whereas almost half of unemployed people in the United
			 States have been out of work for 6 months or more and more than 25,000,000
			 people in the United States are not able to find a full-time job;
		Whereas, throughout the history of the United States, in
			 times of crisis, the private sector has come together and helped lead the
			 United States forward;
		Whereas the private sector can lead the economic recovery
			 by hiring workers from the United States;
		Whereas small and large businesses have the power to fuel
			 growth and help bring the United States back to normal levels of
			 employment;
		Whereas uhireU.S. is a national initiative to rally the
			 business community in the United States to come together in its own best
			 interest to hire 1,000,000 workers by the end of 2011;
		Whereas employing 1,000,000 more people will increase the
			 demand for the goods and services that businesses need to sell, and increase
			 positive sentiment toward businesses;
		Whereas uhireU.S. is supported by many non-governmental
			 organizations; and
		Whereas it is important to designate a day for everyone
			 throughout the United States to focus on overcoming the human and economic
			 costs of high unemployment: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 1, 2011, as National Jobs Day;
			(2)encourages
			 businesses, starting on November 1, 2011, to pledge to add not less than 1
			 unemployed worker for each 100 employees; and
			(3)supports the goal
			 of the uhireU.S. initiative to put new life into the economy by promoting a
			 wave of business ingenuity that puts 1,000,000 individuals who are jobless back
			 at work by the end of 2011.
			
